             Case 2:19-cv-00412-JCM-EJY Document 24 Filed 09/04/19 Page 1 of 2



     Richard S. Segerblom, State Bar No. 1010
 1
     701 E. Bridger Ave., Ste. 520
 2   Las Vegas, Nevada 89101
     (702) 388-9600
 3   rsegerblom@lvcoxmail.com
 4
     Esha Rajendran
 5   Jay D. Ellwanger
     ELLWANGER LAW LLLP
 6   8310-1 N. Capital of Texas Highway, Ste. 190
 7
     Austin, Texas 78731
     (737) 808-2260
 8   erajendran@equalrights.law
     jellwanger@equalrights.law
 9   Attorneys for Plaintiff
10

11                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
12

13    GUS REDDING,                                      Case No. 2:19-cv-00412-JCM-GWF

14                          Plaintiff,                  JOINT STIPULATION TO
                                                        RESCHEDULE EARLY
15
              v.                                        NEUTRAL EVALUATION
16
      SOC, LLC
17
                            Defendant,
18

19            Plaintiff, GUS REDDING (“Plaintiff”), by and through his undersigned counsel,
20
     ELLWANGER LAW LLLP and RICHARD SEGERBLOM, LTD, and Defendant, SOC, LLC
21
     (“Defendant”), by and through their undersigned counsel, Howard E. Cole, Esq. and Jennifer K.
22

23
     Hostetler, Esq., of the law firm of LEWIS ROCA ROTHGERBER CHRISTIE LLP, submit to

24   the Court the following Joint Stipulation to Reschedule the Early Neutral Evaluation (“ENE”) for
25   Monday, October 28, 2019.
26
     ///
27
     ///
28




     109150627.1                                    1
             Case 2:19-cv-00412-JCM-EJY Document 24 Filed 09/04/19 Page 2 of 2



              Parties agree that the written evaluation statements must be submitted by 4:00 p.m. on
 1

 2   Monday, October 21, 2019.

 3   Dated: September 4, 2019
 4
     Respectfully Submitted,
 5

 6   LEWIS ROCA ROTHGERBER CHRISTIE LLP                   RICHARD SEGERBLOM, LTD.
 7
     /s/ Howard E. Cole                                   /s/ Richard S. Segerblom
 8   HOWARD E. COLE                                       RICHARD S. “TICK” SEGERBLOM
     Nevada Bar No. 4950                                  Nevada Bar No. 1010
 9   JENNIFER K. HOSTETLER                                702 East Bridger Ave.
10
     Nevada Bar No. 11994                                 Suite 520
     3993 Howard Hughes Pkwy                              Las Vegas, NV 89101
11   Suite 600
     Las Vegas, Nevada 89169
12
     Attorneys for Defendant SOC, LLC
13
                                                          ELLWANGER LAW LLLP
14

15
                                                          /s/ Jay D. Ellwanger
16                                                        JAY D. ELLWANGER
                                                          Texas Bar No. 24036522
17                                                        ESHA RAJENDRAN
                                                          Texas Bar No. 24105968
18
                                                          8310-1 N. Capital of Texas Hwy.
19                                                        Suite 190
                                                          Austin, Texas 78731
20                                                        Attorneys for Plaintiff Gus Redding
21

22
                                                          IT IS SO ORDERED:
23

24
                                                          ___________________________________
25                                                        UNITED STATES MAGISTRATE JUDGE
                                                                   September 6, 2019
26                                                        DATED: __________________________
27

28




     109150627.1                                      2
